The inspection shall proceed, as directed, and between the hours provided in the order appealed from, on a date to be fixed by respondents and on such subsequent dates as may be necessary to complete such inspection. Five days’ notice of the first inspection shall be given to the corporate appellant. The conceded facts were sufficient, as a matter of law, to authorize the court, in its discretion, to grant the order appealed from. (Matter of Durr V. Paragon Trading Corp., 270 N. Y. 464; Matter of Steinway, 159 N. Y. 250.) Present — Nolan, P. J., Carswell, Johnston, Wenzel and Schmidt, JJ.